Citation Nr: 0207465	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  The propriety of the initial evaluation of 20 percent 
assigned to cervical strain with minimal narrowing of the 
left C3-4 foramen from July 1, 1995.

2.  Entitlement to service connection for residuals of an 
injury of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran had active service from June 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Phoenix, Arizona. 

In a June 1998 hearing officer's decision, the evaluation of 
the cervical spine disability was increased to 20 percent 
from the original effective date of service connection.  
However, the veteran has not been granted the maximum rating 
potentially available, nor has he limited the evaluation 
sought to less than the maximum available; thus, his appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).

The lay and medical evidence of record pertinent to the 
question of entitlement to service connection for residuals 
of a back injury concerns the thoracic portion of the spine.  
The Board has recharacterized the issue on appeal to conform 
the description of the claimed disability to the medical 
findings of record.

A personal hearing was held at the RO in July 1997.  A 
transcript is of record.

In October 1999, the Board considered the claims presented on 
this appeal and remanded them for additional development.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is characterized 
by minimal narrowing of the left C3-4 foramen, absence of 
other x-ray findings for the cervical spine, recurring pain 
in the neck that does not radiate to the upper extremities, 
mild limitation of motion of the cervical spine, numbness 
over the left ulnar nerve distribution, moderate limitation 
of function of the cervical spine characterized by 
fatigability, muscle spasm, absence of muscle atrophy, 
areflexic upper extremities, and left ulnar neuropathy.  
Severe disability has not been demonstrated

2.  The veteran does not have a current disability of the 
thoracic spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for cervical strain with minimal narrowing of the left C3-4 
foramen have not been met at any time since the effective 
date of the grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West Supp. 2001) (VCAA).

2.  The veteran does not have a disability of the thoracic 
spine that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
contains extensive provisions potentially affecting the 
adjudication of all pending claims.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (holding that the VCAA 
applied to all claims pending on November 9, 2000).  

The new law revises the former section 5107(a) of Title 38, 
United States Code to eliminate the requirement that a 
claimant come forward with evidence to establish a "well-
grounded" claim before the Secretary is obligated to assist 
the claimant in the developing the facts pertinent to the 
claim.  The statute significantly heightens what were VA's 
duties under former law to assist the claimant in development 
of evidence, and to provide the claimant with certain 
notices, pertinent to the claim.  In keeping with the 
elimination of the threshold test of a "well-grounded" 
claim, the new statute requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The Board finds that in developing the claims presented on 
this appeal, the RO considered and satisfied the requirements 
of the VCAA.  Both in correspondence and in the statement of 
the case and supplemental statements of the case, the RO 
notified the veteran and his representative of the kind of 
evidence that was needed to substantiate the claims.  The 
Board provided additional information in its remand.

The RO obtained all service and VA medical records relevant 
to the claims.  The RO sought private medical records 
identified by the veteran but was told by the provider that 
he named that such records did not exist.  By rating action 
dated in March 2002, the veteran was notified of this 
response.  These actions have served to advise the veteran of 
what evidence he was responsible for obtaining and what 
evidence the RO was obtaining.  The RO has provided the 
veteran with several VA medical examinations containing all 
the necessary findings to decide his claims.  Therefore, the 
Board will decide the claims on the basis of the record as it 
now stands.  

ii.  Evaluation of cervical strain with minimal narrowing of 
the 
left C3-4 foramen from July 1, 1995

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

This is a case in which the disability rating at issue was 
rendered with a grant of service connection.  The Court has 
held that in such circumstances, the rating must address all 
evidence relevant to the nature and severity of disability 
from the effective date of service connection and 
accordingly, might be comprised of separate, or "staged," 
ratings based on the facts shown to exist during separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The effective date of service connection cervical 
spine disability is July 1, 1995.

His service medical records show that in March 1985, the 
veteran was diagnosed with acute cervical strain after a 
heavy box that he was helping to move slipped and fell on his 
head.  X-rays revealed a straightening of the normal cervical 
lordotic angle because of spasm but disclosed no fracture, 
dislocation, or subluxation.  He was placed in the hospital, 
where he was given pain medications and muscle relaxants.  He 
was discharged to limited duty the next day and prescribed a 
cervical collar and physiotherapy.  Records note his "slow 
improvement" and show that he was seen for both chronic 
cervical pain and chronic neck strain throughout the 
remainder of 1985 and during 1986.  Records also document 
treatment in June 1994 for cervical spine strain.  X-rays 
taken at that time disclosed "minimal" left C3-4 neural 
foramen narrowing.  The veteran was treated with pain 
medications in 1994 and 1995.

During a VA examination that was conducted in May 1997, the 
veteran said that he had been having pain in his neck almost 
daily but indicated that the pain did not radiate into his 
upper extremities.  It was noted that he sometimes used a 
soft cervical collar.  The veteran's range of active motion 
of the cervical spine was measured as 40 degrees of flexion, 
65 degrees of extension, 65 degrees of right lateral 
rotation, 70 degrees of left lateral rotation, 35 degrees of 
right lateral flexion, and 45 degrees of left lateral 
flexion.  The examiner pronounced the veteran's functional 
limitations of the cervical spine to be "very minor or 
minimal" and suggested that these, weakness and 
fatigability, were due to pain and stiffness rather than to 
adverse neurological changes.

At his July 1997 personal hearing, the veteran testified that 
he constantly had a pain in his neck.  He indicated that he 
felt no pain in his upper extremities but experienced a 
tingling in his fingertips.  He said that he sometimes placed 
his neck in traction using a device received during physical 
therapy and would take ibuprofen and acetaminophen for pain.  
He said that with prolonged use of his neck, his ability to 
move it diminished.  The veteran testified that he installed 
computer cables for a living.

During a VA examination that was conducted in October 1997, 
the veteran described problems he was having with his neck:  
pain, stiffness accompanied by throbbing, and spasm.  He said 
he addressed these with ice and home traction.  He related 
that he pulled cable wire for a living and often wore a neck 
brace when driving on the job.  He said that he had severe 
attacks of pain 4 or 5 times a month and experienced weakness 
and fatigue in his neck.  He related that he felt a tingling 
in his left arm.  Physical examination showed spasm of the 
upper right and left trapezius muscle.  

The range of motion of the spine was measured as 30 degrees 
of flexion and extension, 20 degrees of right and 30 degrees 
of left lateral flexion, and 55 degrees (after two or three 
attempts) of right and left lateral rotation.  It was noted 
that right lateral flexion was limited by the spasm and that 
because of the spasm, the veteran was holding his left 
shoulder and scapula somewhat higher than the right.  
Compression of the spine produced pain in the left neck and 
into the scapular area.  Percussion of the spine with the 
neck flexed did not produce pain.  Reflexes for biceps and 
triceps were active on each side.  

It was found that the veteran had numbness over the ulnar 
distribution of the left hand, but there was no tenderness 
ulnar nerve or positive Tinel's sign.  X-rays of the cervical 
spine performed for the examination disclosed no evidence of 
traumatic injury or significant discogenic degenerative 
disease.  The neural foramina were widely patent on each 
side.  The examination resulted in a diagnosis of chronic 
neck strain with left ulnar neuropathy.

In accordance with the instructions of the Board in its 
Remand of October 1999, the veteran was afforded, in April 
2000, another VA orthopedic examination.  (An addendum to 
this examination pertaining to the cervical spine was issued 
in July 2000.)  

The veteran described problems he was having with his neck: 
severe pain at times (in the middle to low neck) which would 
cause him to miss work and right arm weakness mostly in the 
right hand.  He related that he treated himself with traction 
and exercises to strengthen his neck muscles and would avoid 
certain activities such as lifting heavy objects.  Physical 
examination showed that the veteran's neck had good 
paraspinal musculature.  Range of motion of the neck was 
assessed as full extension (with no exacerbation of pain when 
the spine was compressed while extended or neutral) and 75 
degrees of right and left lateral rotation (without pain).  
There was "very localized" tenderness of the cervical spine 
only at the middle level, at C3-6.  

The upper extremities were areflexic but exhibited no muscle 
atrophy, and strength in the hands appeared to be good.  The 
examiner referred to x-rays (apparently, those taken in June 
1994) showing minimal left C3-4 neural foramen narrowing.  
The examiner found that the veteran had pain, limitation of 
motion, and fatigability of the cervical spine which were 
attributable to the service-connected cervical spine 
disability.  The examiner pronounced the limitation of motion 
mild and the limitation of function moderate.

VA outpatient treatment records dated from January through 
July 2000 do not document any treatment for the cervical 
spine.

The veteran's cervical spine disability has been evaluated as 
20 percent disabling under Diagnostic Code 5293, which 
concerns intervertebral disc syndrome.  By hearing officer's 
decision dated in June 1998, the evaluation of the disability 
from July 1, 1995, the effective date of service connection, 
was from non-compensable to 20 percent under Diagnostic Code 
5293.  The first question before the Board is whether the 
disability picture presented by the cervical spine disability 
in this case is closer to that contemplated by a 40 percent 
or a 20 percent rating under Diagnostic Code 5293.  38 C.F.R. 
§ 4.7.

Diagnostic Code 5293 contemplates a disorder of the spine 
with neurological complications.  These are referred to by 
the criteria for the maximum rating, which is 60 percent for 
a "pronounced" condition:  persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to [the] site of [the] 
diseased disc, [with] little intermittent relief.  A 40 
percent evaluation is provided for a "severe" condition 
involving recurrent attacks with intermittent relief.  A 20 
percent rating is provided for "moderate" condition of this 
kind, with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

The evidence of record in this case has identified two 
neurological abnormalities of or associated with the cervical 
spine:  left ulnar neuropathy, diagnosed as being part of the 
cervical spine condition, and minimal narrowing of the left 
C3-4 foramen.  In addition, the record reflects that the 
veteran has exhibited muscle spasm, areflexic upper 
extremities, recurring pain, and muscle spasm, all part of 
the symptomatology contemplated by Diagnostic Code 5293.  

The question, then, is whether the condition should be 
assessed as more than moderately disabling under this rating 
provision.  While the veteran has said that he has attacks of 
pain that are frequent and severe, the record lacks 
documentation that he has sought medical attention during 
such episodes, and such functional impairment has been 
described as mild.  Furthermore, the veteran has reported 
little symptomatology between exacerbations.  Neither x-rays 
nor clinical examination has indicated the presence of any 
disc disease underlying the clinical findings and the 
veteran's reports of pain.  Thus, the veteran's disorder 
cannot be likened to a "severe" intervertebral disc 
syndrome.  An evaluation greater than 20 percent under 
Diagnostic Code 5293 therefore is not warranted and has not 
been warranted at any time from July 1, 1995.

Diagnostic Code 5293 contemplates limitation of motion and 
therefore, implicates the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2001).  VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31262 
(1998).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of functional loss stemming from pain in 
evaluations of disabilities based on limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The Court has interpreted these regulations as requiring that 
VA obtain examinations in which the examiner determines 
whether the subject disability is manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry should not be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
Id. at 206-7.  A schedular disability rating may be augmented 
under regulations 38 C.F.R. §§ 4.40, 4.45 for additional 
disability due to functional loss resulting from such 
factors.  Id. 

Assessment of the functional limitations imposed by the 
cervical spine disability was performed during the VA 
examination of April 2000 and reported in an examination 
report addendum dated in July 2000.  It was noted that the 
veteran sometimes used traction, and the record before the 
examiner showed that the veteran had said during previous 
examinations that he sometimes wore a cervical collar.  The 
examiner found that the veteran had pain, limitation of 
motion, and fatigability of the cervical spine all of which 
were attributable to the service-connected cervical spine 
disability.  The examiner assessed the limitation of motion 
to be mild and the limitation of function to be moderate.  

Thus, additional disability, over and above the level of 
moderate disability represented by a 20 percent evaluation 
under Diagnostic Code 5293, is not indicated by the 
examiner's findings.  Accordingly, an augmented schedular 
rating will not be assigned on the basis of functional loss.

Inasmuch as the veteran's disability involves the ulnar 
nerve, it is possible to evaluate the disability on the basis 
of paralysis, neuritis or neuralgia of that nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516, 8617, 8716 (2001).  Complete 
paralysis of the ulnar nerve exists were there is the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  

Complete paralysis of the ulnar nerve of the major extremity 
warrants a 60 percent evaluation.  A 50 percent evaluation is 
provided for complete paralysis of the minor extremity.  
Severe incomplete paralysis of the major ulnar nerve warrants 
a 40 percent evaluation.  Severe incomplete paralysis of the 
minor ulnar nerve warrants a 30 percent evaluation.  A 30 
percent evaluation is provided for moderate incomplete 
paralysis of the ulnar nerve, while a 20 percent evaluation 
is provided for a moderate incomplete paralysis of the minor 
ulnar nerve.  Mild incomplete paralysis of the ulnar nerve 
warrants a 10 percent evaluation.  Diagnostic Code 8516.

"Incomplete paralysis" means a level of indicates a degree 
of loss or impaired function substantially less than the type 
of picture for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most 
moderate, level of sensory involvement.  38 C.F.R. § 4.124a.

The October 1997 examination report shows that the veteran is 
right handed.  Thus, disability of the left ulnar nerve 
involves the minor extremity.  The left ulnar disability was 
reported on that examination to consist of some occasional 
tingling.  Therefore, it is wholly sensory and could be 
evaluated as at most moderate incomplete paralysis.  An 
evaluation on the basis of moderate incomplete paralysis 
would not provide a rating in excess of the current 20 
percent.  There is no evidence that there have been any 
periods since the grant of service connection when the ulnar 
neuropathy has been worse than that reported on the October 
1997 examination.  The ulnar neuropathy was not reported on 
the most recent VA examination.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. 
App. 589, and has found in light of the evidence that none 
permit an evaluation of the veteran's cervical spine 
disability that is greater than 20 percent.  

The Board notes the hearing officer's decision of June 1998 
considered and rejected the possibility of an extraschedular 
disability evaluation for the veteran's cervical spine 
disability.  The Board agrees that an extraschedular 
evaluation is not warranted in this case.  

There is no showing that the veteran's cervical spine 
disability has necessitated frequent periods of 
hospitalization, or indeed any since service, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

iii.  Service connection for residuals
of an injury of the thoracic spine 

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed initially after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d).

If a veteran with 90 days or more of continuous active 
service develops arthritis to a compensable degree within one 
year of separation from active duty, then that disease will 
be presumed to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same chronic disease after service.  38 C.F.R. 
§ 3.303(b).  

If a chronic disease during service is not shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--which must be found separately, must 
be established by competent evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence may 
be competent.  Id.  Generally, too, a lay person is 
considered competent to supply evidence descriptive of his 
own symptoms.  Id.  However, when a proposition turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person he is not competent 
to diagnose a current disability or opine as to its 
etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The veteran's service medical records show that he received 
medical attention for mid- and lower back problems related, 
in at least some instances, to injury.  He was seen for mid-
back injury and pain in April 1981 and again April 1982.  
During a follow-up visit in September 1982, he was diagnosed 
with probable strain.  He was treated for coccygeal pain in 
July 1984.  No other treatment for this area of the back is 
documented in the service medical records.  

Post-service evidence shows that although the veteran 
sometimes complained of discomfort in the thoracic region of 
his spine, he was not diagnosed with a clinical disorder of 
the thoracic spine.

During the VA orthopedic examination performed in May 1997, 
the veteran reported that he had injured his back in the 
early 1980's when he came out from under a truck and hit his 
back on the differential.  He related that he had experienced 
symptoms intermittently since then.  He said that he was 
having pain two or three days a week and also weakness and 
fatigability in the thoracic region.  

Physical examination revealed slight muscle tenderness in the 
right and left thoracic region at the level of the tip of the 
scapula.  There was no pain on midline percussion and no 
muscle spasm.  Flexion of the spine was to 60 degrees, 
extension to 25 degrees, and side bending to left and right 
to 20 degrees.  The veteran moved his spine within these 
ranges without evincing pain.  The examiner concluded that 
the veteran had some functional impairment in the thoracic 
spine but only to a very mild or minimal extent.

At his July 1997 personal hearing, the veteran testified that 
he had injured the thoracic region of his back when crawling 
out from under a motor vehicle.  He said that he had 
contended with a persistent throb in that part of his back 
since that time.

During the VA examination performed in December 1997, the 
veteran again reported having injured the thoracic area of 
his spine by hitting it against the rear differential of a 
motor vehicle and again complained of mid-back pain, at 
around the level of the bottom of his scapula.  Physical 
examination disclosed tenderness over the T9 vertebrae.  

The examiner assessed the veteran's condition as periodic 
thoracic pain of unclear etiology.  The examiner suggested 
that as the veteran traced his pain to an injury, the injury 
might have changed his biometrics over time, thereby causing 
arthritis.  The examiner ordered x-rays of the thoracic 
spine.  These, taken later in December 1997, were negative.

In accordance with the instructions of the Board in its 
Remand of October 1999, the veteran was afforded, in April 
2000, another VA orthopedic examination.  The veteran denied 
that he had been having pain in the dorsal region of the 
spine.  The dorsal spine exhibited good movement, even when 
maximum stress was exerted upon it, and hard pressure on the 
dorsal spine did not elicit pain.  The examiner found that 
the dorsal spine was not engendering any pain referable to 
the chest or the back.  The examiner reported that although 
the veteran exhibited symptoms associated with the cervical 
spine and the chest wall, these did not implicate the dorsal 
spine.

VA outpatient treatment records dated from January through 
July 2000 do not document any treatment for the thoracic 
spine.

The evidence of record shows that during service, the veteran 
injured the thoracic region of his spine and had symptoms 
associated with the injury for a limited time thereafter.  
However, there is a paucity of competent evidence of a nexus 
between the claimed disability for which benefits are sought 
and the injury sustained during service.  There is no medical 
evidence that the veteran developed a chronic disease of the 
thoracic spine during service or arthritis of the spine 
during the one-year period after his separation from service.  

Evidence offered by the veteran himself does not establish, 
but rather raises the question whether there has been, 
continuity of symptomatology associated with the thoracic 
spine since service.  Until his most recent VA examination, 
that of April 2000, the veteran has claimed to have 
experienced continuous pain and discomfort in his thoracic 
spine since injuring it during the early 1980's.  During the 
April 2000 examination, however, he denied any recent history 
of such pain.  Nor is there medical documentation in the 
record of a continuous symptomatology since service referable 
to the thoracic spine. 

Moreover, the medical evidence of record fails to confirm 
that the veteran currently has a disability of the thoracic 
spine.  While the veteran's reports of pain represent 
competent evidence of symptomatology, there is no competent 
evidence that such symptomatology represents an actual 
disability of the thoracic spine.  The veteran reported on 
the most recent examination that he was not experiencing 
thoracic spine pain.  Medical professionals have not 
diagnosed the veteran with any disorder of the thoracic 
spine.  

Before April 2000, medical examination identified at most, 
mild to minimal functional impairment of the thoracic spine 
on account of pain, but the etiology of such pain remained 
unclear.  X-rays taken to ascertain whether the veteran had 
arthritis of the thoracic spine were negative.  

Examination conducted in April 20000 suggested that the pain 
had abated recently.  However, even if the veteran had 
continued to complain of pain during the most recent VA 
examination, such complaints could not, without more, 
establish the existence of a disability.  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted under VA laws and regulations.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in 
part, vacated in part, and remanded, sub. nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (2001).

The United States Court of Appeals for the Federal Circuit 
has held that VA may reasonably interpret the statutes 
providing for payment of compensation for service-connected 
disability as containing a requirement that a disability be 
present at the time of the claim for benefits (or other 
potential effective date of grant) as opposed to merely 
indicated during service.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C.A. § 1131); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 1110).  

As the preponderance of the medical evidence in this case is 
to the effect that there has been no disability of the 
thoracic spine at the time of, or since, the veteran's claim 
of service connection, the claim of entitlement to service 
connection for such disability will be denied.  The doctrine 
of reasonable doubt does not apply in this case.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001) (holding that the 
doctrine of reasonable doubt is inapplicable where the 
evidence preponderates against a claim).


ORDER

An original evaluation in excess of 20 percent for cervical 
strain with minimal narrowing of the left C3-4 foramen is 
denied.

The claim of entitlement to service connection for residuals 
of an injury of the thoracic spine is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

